Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                    No. 04-14-00064-CV

                     PM MANAGEMENT – WURZBACH NC, LLC
                         d/b/a Trisun Care Center Wurzbach,
                                       Appellant

                                             v.

 Steven Vernon ARMSTRONG, as Administrator of the Estate of Helen Armstrong, Deceased,
and Steven Vernon Armstrong on Behalf of Michael Darrell Armstrong, an Incapacitated Person
            and Sole Wrongful Death Beneficiary of Helen Armstrong, Deceased,
                                        Appellees

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-01117
                         Honorable Gloria Saldaña, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

        It is ORDERED that appellees Steven Vernon Armstrong, as Administrator of the Estate
of Helen Armstrong, Deceased, and on Behalf of Michael Darrell Armstrong, an Incapacitated
Person and Sole Wrongful Death Beneficiary of Helen Armstrong, Deceased, recover their costs
of this appeal from appellant PM Management – Wurzbach NC, LLC d/b/a Trisun Care Center
Wurzbach.

       SIGNED June 18, 2014.


                                              _____________________________
                                              Marialyn Barnard, Justice